Citation Nr: 1753154	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to July 1970, and from June 1971 to August 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted an initial 30 percent rating for PTSD.

This case was previously before the Board in June 2016.  In that decision, the Board increased the Veteran's rating for PTSD from 30 to 50 percent and denied a rating in excess of 50 percent for PTSD.  At that time, the Board remanded the issues of entitlement to an extraschedular evaluation for PTSD and entitlement to a TDIU.  Subsequently, the Veteran appealed the denial of his increased rating claim for PTSD to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a July 2017 Memorandum Decision, the Court vacated the Board's June 2016 decision, and remanded the matter to the Board for action consistent with the Memorandum Decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2017 Memorandum Decision found that that the TDIU remanded by the Board "may have a significant impact on the increased rating claim, the two claims are inextricably intertwined."

The development and due process requested by the Board in its June 2016 remand has not been completed, and the remanded matters have not been recertified to the Board.  As such, they are not ready for appellate disposition.  As a result, in accordance with the Memorandum Decision, appellate disposition on the increased rating claim must be deferred until action on the matters remanded in June 2016 is completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After the requested development from the July 2016 Board remand regarding the inextricably intertwined TDIU issue is complete, please readjudicate entitlement to a rating in excess of 50 percent for PTSD, with consideration of any additional relevant evidence of record. If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




